DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parlin (US 10679475 B1.)
Regarding claim 1, Parlin discloses a sensor system (Fig. 1A) comprising:
a camera (114) having a first sensor comprising a PIR sensor (112) configured to trigger the camera to take a photograph [c. 3, ln. 39];
a trigger device (130) configured to couple to the camera (shown in Fig. 1B), the trigger device including:
a heat generating member (HGM) (trigger transmitters, which can be infrared/heat emitting elements, 136) disposed adjacent to the first sensor (arrangement when coupled as shown in Fig. 1B), wherein the first sensor responds to the heat generated by the HGM [c. 3, ln. 61 - c. 4, ln. 4], and
a receiving node (140) communicatively coupled to the HGM (connection shown in Fig. 1A), wherein the HGM responds to a signal received from the receiving node [c. 4, ln. 12-15]; and
a remote sensor node (150) communicatively coupled to the receiving node, wherein the receiving node responds to a signal generated by the remote sensor node [c. 4, ln. 20 - 28.]

Regarding claim 2, Parlin discloses claim 1, further comprising a housing (trigger body, 132) configured to house at least one of the heat generating member (136) and the receiving node (140), wherein the housing is at least partially positioned over the first sensor (shown in Fig. 1B), and wherein the housing is insulated (inherent, as the presence of any cover insulates the interior from the external environment.)

Regarding claim 3, Parlin discloses claim 2, wherein the remote sensor node and the receiving node each comprise a microcontroller (control unit, 140).

Regarding claim 4, Parlin discloses claim 1, wherein the trigger device (130) is coupled to the camera (shown in Fig. 1B) with at least one of a clip (connector patch, 138).

Regarding claim 5, Parlin discloses claim 1, wherein the receiving node (140) is molded and sized to fit at least partially inside an opening of the sensor (shown in Fig. 1B).

Regarding claim 6, Parlin discloses claim 1, wherein the receiving node (140) is detached from the camera (114), such that HGM is coupled to the camera (shown in Fig. 1B) and the receiving node is communicatively coupled to the HGM via a cable (control unit can be positioned adjacent to the motion sensor, [c. 4, ln. 10.])

Regarding claim 7, Parlin discloses claim 1, further comprising a plurality of HGMs (shown in Fig. 1A.)

Regarding claim 8, Parlin discloses claim 2, further comprising a circuit card, wherein the circuit card (302) [c. 7, ln. 36] is configured to control the plurality of HGMs [c. 4, ln. 12-15.]

Regarding claim 9, Parlin discloses claim 1, further comprising a plurality of remote sensor nodes positioned along a field of view of the camera [c. 6, ln . 53.]

Regarding claim 10, Parlin discloses claim 1, wherein the receiving node responds to a signal generated by a second sensor at least one of inside or adjacent to the receiving node (control unit 140 additional responds to activation switch, 142.)

Regarding claim 11, Parlin discloses a trigger device coupled to a PIR sensor, the trigger device (130) comprising:
a heat generating member (HGM) (136) disposed adjacent to the PIR sensor (112) and in thermodynamic communication therewith (arrangement shown in Fig. 1B); and
a receiving node (140) communicatively coupled to the HGM (connection shown in Fig. 1A), the HGM configured to respond to a signal received by the receiving node [c. 4, ln. 12-15],
wherein the PIR sensor is configured to respond to heat generated by the HGM and trigger the sensor to output an output signal [c. 3, ln. 61 - c. 4, ln. 4].

Claims 12 - 17 are variants of claims 2, 5, 6, 7, 8, and 10 respectively and are similarly interpreted and rejected. 

Regarding claim 18, Parlin discloses a method of remotely triggering a sensor system comprising:
detecting a signal at a receiving node via a remote sensor node [c. 4, ln. 12-15];
in response to detecting the signal, heating a heat generating member (HGM) disposed over a sensor [c. 3, ln. 61 - c. 4, ln. 4]; and
in response to heating the HGM, triggering the sensor to output an output signal [c. 3, ln. 39],
wherein the signal detected at the receiving node via the remote sensor node is of at least one of insufficient magnitude and insufficient rate of change of magnitude to be detected by the sensor and trigger the sensor [c. 4, ln. 29-40.]

Claims 19 - 21 are variants of the above claims and are similarly interpreted and rejected.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Parlin (US 10871401 B1) discloses a system for motion detectors.
D’Acquisto (US 10965914 B2) discloses a trail camera.
Elsemore (US 20080151055 A1) discloses a surveillance apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698